Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS

Response to Amendment
1.	The amendment filed on 06/16/2022 has been made of record and entered.  Claims 1, 5, 7-8, 12, & 14 have been amended.
	Claims 1-20 are currently pending in this application and under consideration.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (US 7,247,597 B2) taken together with Asanuma et al. (US 2015/0209760 A1).
	Morikawa et al. ‘597 discloses an exhaust gas reducing co-catalyst, comprising a support comprising a composite oxide comprising CeO2 and ZrO2, and a noble metal loaded on the support (See col. 18, claims 1 & 9).  The exhaust gas reducing co-catalyst is produced by a process, comprising the steps of: loading a noble metal on a support comprising a composite oxide comprising at least Ce and Zr; and heat-treating the support with the noble metal loaded at a temperature of from 600 to 1000oC in a reducing atmosphere (See col. 3, lines 54-59).  By carrying out the reducing heat treatment onto the support with the noble metal loaded, the exhaust gas reducing co-catalyst reveals such a high OSC that it releases oxygen in an amount by 70% or more, preferably by 80% or more, of a theoretical limit value at 500oC in a reducing atmosphere even after it is fully oxidized at about 500oC in an oxidixing atmosphere (See col. 5, lines 13-20).  The composite oxide comprising CeO2 and ZrO2 has a pyrochlore phase (See col. 4, lines 55-58).  It is possible to use one or more noble metals, selected from the group consisting of Pt, Rh, Pd, Ir, Ru, and so on, as the noble metal loaded on the support.  For loading method, it is possible to utilize the conventional loading methods, such as the adsorption loading method, the impregnation loading method, etc. (See col. 7, lines 35-40).  Example 1 at col. 11 of the reference shows the composite oxide was impregnated with an aqueous solution of platinum (II) dinitro diamine then calcined in air at 300oC for 3 hours.  After that, the composite oxide with Pt loaded was reduced in an N2 gas atmosphere at 1,000oC for 5 hours to result in a green compact, which was then pulverized to a pelletized co-catalyst having particle diameters of from 0.5 to 1 mm.  See also entire reference for further details.
	Regarding claims 1, 2, 8, 9, 15, & 16, the reference does not teach the step of “coating the (PGM/CZO)-pyrochlore catalyst onto a substrate in a third step”, “a cordierite substrate”, and “coating a substrate with an impregnated CZO”. 
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the catalyst of the reference by supporting the noble metal impregnated on a composite oxide CeO2 and ZrO2 onto a cordierite substrate in order to achieve a useful catalyst material having a stable structure and improved in mechanical strength, because it is known and taught by Asanuma et al. ‘760 (See page 4, paragraphs [0065-0069).
	Regarding claims 3, 7, 10, 13, & 17-20, the reference does not teach the same reducing temperature and time as claimed.  Examiner considers finding of an optimum temperature and time for heat treating the catalyst material of the reference is prima facie obvious to one of ordinary skill in the art at the time the invention was made, in view of In re Boesch.  While the reference teaches to reduce the catalyst at a temperature of 1,000oC for 5 hours; however, when increasing the heating temperature to higher than 1000oC, the heating time will decrease to less than 5 hours.
	Regarding claims 4, 6, 11, & 14, the reference does not teach the claimed PGM (Pd) in the amount of “about 0.6 wt.%” and “about less than or equal to 1 wt.%”.  Examiner considers finding of an optimum metal content effective to result in a useful catalyst material is prima facie obvious to one of ordinary skill in the art at the time the invention was made because it is a results-effective variable, in view of In re Boesch.
	Regarding claims 5 & 12, the claimed limitations are met by the teaching of the reference because the reference teaches the same PGM components.

Response to Applicants’ Arguments
3.	The remarks filed on 06/16/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
6.	Claims 1-20 are pending.  Claims 1-20 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 09, 2022